Citation Nr: 0514702	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04 03-295A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an award of Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, of the United States Code, 
for a period of enrollment at Concordia University beginning 
in September 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1969.  The appellant is his daughter.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the appellant's claim for DEA benefits for the 
Bachelor of Fine Arts program at Concordia University and 
assigned an effective date of July 29, 2002.  She appealed 
for an earlier effective date.  Subsequently, in February 
2003, the RO assigned an effective date of September 5, 2000.  
She continued to appeal, seeking DEA benefits from September 
1999.


FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  In September 2002, the RO notified the veteran that he 
had been granted a permanent and total disability evaluation, 
retroactively effective from July 1999.

3.  The RO's grant established the appellant's basic 
eligibility for DEA benefits, also retroactively effective 
from July 1999.

4.  In September 2002, the appellant filed an application for 
DEA benefits.  In December 2002, the RO received an 
Enrollment Certification establishing that she pursued a 
Bachelor of Fine Arts Degree at Concordia University in 
Quebec, Canada, from September 1999 to May 2002.

5.  In July 2003, VA informed the veteran that the Bachelor 
of Fine Arts program at Concordia University had been 
approved for receipt of DEA benefits.
CONCLUSION OF LAW

The criteria are met for DEA benefits under the provisions of 
Chapter 35, Title 38, of the United States Code, for a period 
of enrollment at Concordia University beginning in September 
1999.  38 U.S.C.A. §§ 3501(a)(1), 3510, 5113 (West 2002); 38 
C.F.R. § 21.3021(a)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the appellant's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).
Factual Background

In September 2002, the RO notified the veteran that it had 
granted his claim for a permanent and total disability rating 
based on individual unemployability (TDIU), retroactively 
effective from July 1999.  The letter also notified him that 
DEA eligibility was also established from July 1999.  

A few weeks later, in September 2002, the appellant filed a 
claim for DEA benefits for courses taken at Concordia 
University located in Quebec, Canada.  In December 2002, she 
submitted an Enrollment Certificate (VA Form 21-1999), 
confirming her attendance in the Bachelor of Fine Arts 
Program at Concordia University from September 1999 through 
May 2002.  

An e-mail in the claims file from Education Services to the 
RO indicates the approval date for the Bachelor of Fine Arts 
Program at Concordia University had been changed to July 29, 
2000.  The email states, "the foreign approval guys weren't 
willing to go back further than that but this should help."  
A handwritten note on the email indicates that an award date 
of September 2000 was chosen for the appellant by the RO.  

The July 2003 statement of the case (SOC) indicates an 
approval request for the Bachelors of Fine Arts program at 
Concordia College was received on July 29, 2002.  Therefore, 
the RO reasoned that DEA benefits were not payable before 
July 29, 2001, one year prior to the date of receipt of the 
approval request.  
See 38 C.F.R. § 21.4131(d)(iv) (2004).  The RO further noted 
that the effective date of July 29, 2000 for course approval 
was erroneously assigned and, therefore, the appellant had 
erroneously received DEA benefits from September 2000 through 
May 2001.  The RO stated, however, that those benefits would 
not have to be repaid since they were paid due to an 
administrative error on the part of VA.


Governing Statutes and Regulations

A child of a person who has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence is 
eligible for DEA benefits.  38 U.S.C.A. § 3501(a)(1) ( West 
2002).  With some limited exceptions, an eligible person is 
not entitled to an award of DEA benefits until she is 18 
years old or completes secondary schooling, whichever occurs 
first.  38 U.S.C.A. 3511(a) (West 2002).

Effective November 1, 2000, Congress amended the law 
governing, in pertinent part, effective dates for awards of 
DEA benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000 (Act) Pub. L. No. 106-419, §113, 114 
Stat. 1832 (2000) (codified at 38 U.S.C.A. § 5113 (West 
2002)).  Section 5113 applies to initial applications that 
are received on or after the date of enactment of the 
amendment, or which are pending with the Secretary of VA at 
that time.  In this case, the appellant's application was 
received after the date of enactment, so this law applies to 
this appeal.  See VAOGCPREC 7-2003 (Nov. 19, 2003).

The law provides that, when determining the effective date of 
an award under Chapter 35 based on an original claim, the 
Secretary may consider the eligible individual's application 
as having been filed on the eligibility date of the 
individual if the eligibility date is more than one year 
before the date of the initial rating decision.  38 C.F.R. § 
5113(b)(1) (West 2002).  An individual is eligible if she 
submits to the Secretary an original application for 
educational assistance under Chapter 35 of this title within 
a year of the date that the Secretary makes the rating 
decision, claims such educational assistance for pursuit of 
an approved program of education during a period preceding 
the one-year period ending on the date on which the 
application was received, and would have been entitled to 
such assistance if the application had been submitted on the 
individual's eligibility date.  
38 U.S.C.A. § 5113(b)(2) (West 2002).

When, after considering all information and evidence of 
record, there is an approximate balance of positive and 
negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The appellant had already turned 18, completed her secondary 
schooling, and was enrolled in the Bachelor of Fine Arts 
program at Concordia University at the time the veteran's 
TDIU became effective in July 1999.  So she first became 
eligible for receipt of DEA benefits in July 1999.  38 
U.S.C.A. § 3501(a)(1)(A)(ii) (West 2002), 38 C.F.R. § 
21.3041(b)(2)(ii) (2004) (If the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18, but before he or she has reached 26, the 
beginning date of eligibility will be the effective date of 
the rating or the date of notification to the veteran from 
who the child derives eligibility, whichever is more 
advantageous to the eligible child).  Obviously, however, she 
was unaware that she was eligible for DEA benefits until the 
RO made its decision regarding her father's claim for a TDIU 
and notified him in September 2002.  Within a matter of weeks 
after learning she was eligible, she filed her claim for DEA 
benefits.

Before § 5113 was amended, the law only allowed an award of 
DEA benefits dating back one year prior to when the appellant 
filed her claim - which in this case would have been 
September 2001.  This situation is one of the precise reasons 
Congress amended § 5113 - to correct an inherent unfairness 
that results when a claimant does not learn of her 
eligibility for DEA benefits until years later due to the 
administrative delay in processing the claim.  Indeed, it was 
not her fault it took VA over 3 years to adjudicate and 
notify her father that he had been granted a permanent and 
total disability rating.  So, as long as she meets all the 
requirements of the amended version of § 5113, she is 
entitled to an effective date for an award of DEA benefits 
that corresponds with her eligibility date.  As explained 
further below, the Board finds that she does in fact meet all 
the requirements under § 5113.

The appellant submitted her original application for DEA 
benefits within a year after the RO made its rating decision.  
In fact, she filed her application within a matter of weeks 
after her father was notified of DEA eligibility.  The claim 
was for an approved program of education during a period 
preceding the one-year period ending on the date on which the 
application was received - meaning prior to September 2001.  
And finally, she would have been entitled to DEA benefits had 
she submitted such an application on her eligibility date 
(i.e., in July 1999).  
See 38 U.S.C.A. § 5113 (West 2002).  

The Board notes that the RO, in its SOC, reasoned that 
because the Bachelor of Fine Arts program at Concordia 
University was not an approved program at the time the 
appellant became eligible for DEA benefits, she was not 
entitled to an effective date any earlier than the date 
course approval was requested.  According to a July 2003 
letter from the Director of Education Service to the veteran, 
programs of education at Concordia University were approved 
on a case-by-case basis - meaning approval was sought for 
each student separately.  Concordia University had sought 
approval from VA for the Bachelor of Fine Arts program on 
behalf of another student in July 2002 and was granted such 
approval.  

In other words, the appellant was not in pursuit of an 
approved program of education prior to July 2002, because the 
Bachelor of Fine Arts program at Concordia University had not 
yet been approved in accordance with 38 C.F.R. 
§ 21.4260 (2004).  But such an interpretation of § 5113 
thwarts the legislative intent behind the amendments to this 
statute and creates a catch-22 for eligible persons.  
Essentially, this interpretation would require an eligible 
child who had attended courses at a foreign university to 
have the ability to travel back in time and request course 
approval before she even knew she was eligible to receive DEA 
benefits.  The Board disagrees with this interpretation.  

While it is true that Concordia University is a foreign 
institution requiring VA approval under 38 C.F.R. § 21.4260 
for DEA benefits, it is clear this approval has been granted 
by VA for the Bachelor of Fine Arts program.  And presumably 
if the appellant had filed her application and her request 
for course approval on her eligibility date, this program at 
Concordia University would have been approved at that time.  
The Board finds no reason to doubt otherwise.

Given the foregoing, the Board concludes that the appellant 
is entitled to an award of DEA benefits under the provisions 
of Chapter 35, Title 38, United States Code for a period of 
enrollment at Concordia University beginning in September 
1999.  


ORDER

The claim for an award of DEA benefits under the provisions 
of Chapter 35, Title 38, of the United States Code, for a 
period of enrollment beginning on September 7, 1999 at 
Concordia University, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


